Citation Nr: 0627159	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied service connection for left knee 
disability.  The case was remanded for a hearing in September 
2002.  In May 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
In November 2003, the Board reopened the claim based on new 
and material evidence, but remanded the case on the merits.  

The Board remanded this case again in November 2005.  As the 
requested development has been accomplished, this case is 
properly before the Board.

The veteran submitted an informal service connection claim 
for arthritis of the whole body in July 2006.  This matter is 
referred to the RO.


FINDINGS OF FACT

Resolving all doubt, the medical evidence shows that the 
veteran's current left knee disability is related to service


CONCLUSION OF LAW

A left knee disability was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1111, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a left knee 
disability.  He testified that he injured his knee in service 
during a march when he stumbled on a loose boulder.  He noted 
that his left knee has hurt since then and that the pain 
comes and goes.  The veteran's wife also testified that the 
veteran is in even more pain when the weather changes.  The 
veteran thus contends that his current left knee disability 
is directly related to his service, entitling him to 
disability benefits.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the medical evidence shows a current left knee 
disability.  An April 1999 VA examination report shows a 
diagnosis of degenerative arthritis of the left knee with 
some loss of motion and weakness.  An August 2000 private 
physician also diagnosed degenerative arthritis of the left 
knee.

The next issue is whether there is evidence of any in-service 
incurrence of a left knee disability.  

A September 1971 service medical record shows the veteran had 
trouble with his left knee with a history of locking and 
giving way.

As the evidence shows a current left knee disability and in-
service complaints of left knee trouble, the determinative 
issue becomes whether there is any relationship between the 
two.

The August 2000 private physician, who diagnosed degenerative 
arthritis of the left knee, found that this problem was 
related to military activity.  A February 2006 VA examiner 
found that the etiology of the left knee disability could not 
be resolved without resorting to mere speculation. 

Resolving all doubt, the Board finds that the evidence shows 
a relationship between the current left knee disability and 
service.  Specifically, the medical findings show a current 
diagnosis of degenerative arthritis in the left knee, an in-
service finding of left knee trouble with a history of 
locking and giving way, and a medical opinion relating the 
current left knee disability to military activity.  Even 
though the private physician did not provide a basis for his 
opinion and the VA examiner did not provide any opinion, 
there is no medical evidence against the claim.  As the 
medical evidence is relatively equally-balanced, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

For these reasons, service connection for a left knee 
disability is warranted.

The Board has considered the veteran's service connection 
claim for a left knee disability with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome, as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Entitlement to service connection for a left knee disability 
is granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


